UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCANGE ACT OF 1934 For the transition period from to Commission file number:001-15911 CELSION CORPORATION (Exact name of registrant as specified in its charter) Delaware 52-1256615 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 10220-L Old Columbia Road Columbia, Maryland (Address of principal executive offices) (Zip Code) (410) 290-5390 (Registrant’s telephone number, including area code) None (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNox As of May 4, 2010 the Registrant had 12,227,177 shares outstanding of Common Stock, $.01 par value per share. TABLE OF CONTENTS PART I: FINANCIAL INFORMATION Page(s) Item 1. Financial Statements and Notes (Unaudited) 3 - 12 Balance Sheets 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Financial Statements 6 - 12 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4T. Controls and Procedures 15 PART II: OTHER INFORMATION Page(s) Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. [Removed and Reserved] 16 Item 5. Other Information 16 Item 6. Exhibits 16 SIGNATURES 17 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. CELSION CORPORATION BALANCE SHEETS ASSETS March 31, 2010 (unaudited) December 31, 2009 Current assets Cash and cash equivalents $ $ Short term investments available for sale Refundable income taxes - Prepaid expenses and other receivables Total current assets Property and equipment (at cost, less accumulated depreciation of $922,648 and $881,278, respectively) Other assets Deposits and other assets Patent licensing fees, net Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable – trade $ $ Other accrued liabilities Note payable - current portion Total current liabilities Common stock warrant liability Note payable – non-current portion Other liabilities – noncurrent Total liabilities Stockholders' equity Common stock - $0.01 par value (75,000,000 shares authorized; 12,978,417 and 12,895,174 shares issued and 12,218,143 and 12,134,900 shares outstanding at March 31, 2010 and December 31, 2009, respectively) Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Subtotal Less: Treasury stock - at cost (760,274 at March 31, 2010 and December 31, 2009) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to the financial statements. 3 CELSION CORPORATION STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, Operating expenses: Research and development $ $ General and administrative Total operating expenses Loss from operations ) ) Other (expense) income: Other (expense) income ) (7 ) Loss from valuation of common stock warrant liability ) - Interest income Interest expense ) ) Total other (expense) income, net ) Net loss before income taxes ) ) Income taxes - - Net Loss $ ) $ ) Basic and diluted net loss per common share $ ) $ ) Basic and diluted weighted average shares outstanding See accompanying notes to the financial statements. 4 CELSION CORPORATION STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, Cash flows from operating activities Net loss for the period $ ) $ ) Non-cash items included in net loss: Depreciation and amortization Amortization of indemnity reserve - ) Loss on valuation of common stock warrant - Stock based compensation - Options Stock based compensation - Restricted Stock Shares issued in exchange for services - Amortization of deferred license fee Net changes in: Refundable income taxes - Prepaid expenses and other receivables ) Deposits and other assets Accounts payable Other accrued liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities Purchases of short-term investments ) ) Sale of short-term investments Purchase of property and equipment ) ) Net cash provided by investing activities Cash flows from financing activities Payments on note payable ) ) Net cash used by financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Cash paid for: Interest $ $ See accompanying notes to the financial statements. 5 CELSION CORPORATION NOTES TO FINANCIAL STATEMENTS (UNAUDITED) For the Three Months Ended March 31, 2010 and 2009 Note 1.Business Description Celsion Corporation, referred to herein as “Celsion”, “We”, or “the Company,” a Delaware corporation based in Columbia, Maryland, is an innovative oncology drug development company focused on improving treatment for those suffering with difficult to treat forms of cancer. We are working to develop and commercialize more efficient, effective, targeted chemotherapeutic oncology drugs based on our proprietary heat-activated liposomal technology.Our lead product ThermoDox® is being tested in human clinical trials for the treatment of primary liver cancer and recurrent chest wall breast cancer. Note 2. Basis of Presentation The accompanying unaudited financial statements of Celsion have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article8 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring accruals considered necessary for a fair presentation, have been included in the accompanying unaudited financial statements. Operating results for the three month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for any other interim period(s) or for any full year. For further information, refer to the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2009 filed with the Securities and Exchange Commission on March 17, 2010. Events and conditions arising subsequent to the most recent balance sheet date have been evaluated for their possible impact on the financial statements. These events and conditions did not give rise to any information that required accounting recognition or disclosure in the financial statements other than those arising in the ordinary course of business. Note 3.New Accounting Pronouncements In January 2010, the Financial Accounting Standards Board ("FASB") issued updated guidance to amend the disclosure requirements related to recurring and nonrecurring fair value measurements. This update requires new disclosures on significant transfers of assets and liabilities between Level1 and Level2 of the fair value hierarchy (including the reasons for these transfers) and the reasons for any transfers in or out of Level3. This update also requires a reconciliation of recurring Level3 measurements about purchases, sales, issuances and settlements on a gross basis. In addition to these new disclosure requirements, this update clarifies certain existing disclosure requirements. For example, this update clarifies that reporting entities are required to provide fair value measurement disclosures for each class of assets and liabilities rather than each major category of assets and liabilities. This update also clarifies the requirement for entities to disclose information about both the valuation techniques and inputs used in estimating Level2 and Level3 fair value measurements. This update will become effective for the Company with the interim and annual reporting period beginning January1, 2010, except for the requirement to provide the Level3 activity of purchases, sales, issuances, and settlements on a gross basis, which will become effective for the Company with the interim and annual reporting period beginning January1, 2011. The Company will not be required to provide the amended disclosures for any previous periods presented for comparative purposes. Other than requiring additional disclosures, adoption of this update will not have a material effect on the Company's consolidated financial statements. In September 2009, the FASB provided updated guidance (1)on whether multiple deliverables exist, how the deliverables in a revenue arrangement should be separated, and how the consideration should be allocated; (2)requiring an entity to allocate revenue in an arrangement using estimated selling prices of deliverables if a vendor does not have vendor-specific objective evidence or third-party evidence of selling price; and (3)eliminating the use of the residual method and requiring an entity to allocate revenue using the relative selling price method. The update is effective for fiscal years beginning on or after June15, 2010, with early adoption permitted. Adoption may either be on a prospective basis or by retrospective application. The Company is currently evaluating the effect of this update to its accounting and reporting systems and processes; however, at this time the Company is unable to quantify the impact on its consolidated financial statements of its adoption or determine the timing and method of its adoption. 6 Note 4. Common Stock Outstanding and Per Share Information Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding. Diluted earnings per share is computed after adjusting the denominator of the basic earnings per share computation for the effects of all dilutive potential common shares outstanding during the period. The dilutive effects of options, warrants and their equivalents are computed using the treasury stock method. For the three months ended March 31, 2010 and 2009, diluted loss per common share was the same as basic loss per common share as all options and warrants that were convertible into shares of the Company’s common stock were excluded from calculation of diluted earnings per share as their effect would have been anti-dilutive. The total number of outstanding warrants and equity awards for the periods ended March 31, 2010 and 2009 were 3,383,643 and 1,796,785, respectively. Note 5. Short-Term Investments Available For Sale Short-term investments available for sale of $5,458,004 and $5,695,466 as of March 31, 2010 and December 31, 2009, respectively, consist of commercial paper, corporate debt securities, and equity securities.They are valued at estimated fair value, with unrealized gains and losses reported as a separate component of stockholders’ equity in Accumulated Other Comprehensive Income. Securities available for sale are evaluated periodically to determine whether a decline in their value is other than temporary.The term “other than temporary” is not intended to indicate a permanent decline in value.Rather, it means that the prospects for near term recovery of value are not necessarily favorable, or that there is a lack of evidence to support fair values equal to, or greater than, the carrying value of the security.Management reviews criteria such as the magnitude and duration of the decline, as well as the reasons for the decline, to predict whether the loss in value is other than temporary.Once a decline in value is determined to be other than temporary, the value of the security is reduced and a corresponding charge to earnings is recognized. Short-term investments - at fair value March 31, December 31, 2009 Bonds - corporate issuances $ $ Equity securities Total short-term investments, available for sale $ $ A summary of the cost and fair value of the Company’s short-term investments is as follows: March 31,2010 December 31, 2009 Cost Fair Value Cost Fair Value Short-term investments Bonds - corporate issuances $ Equity securities Total investments available for sale $ Bond maturities Within 3 months $ Between 3-12 months Between 1-2 years - - Total $ 7 Note 6. Fair Values Of Financial Instruments ASC 820, Fair Value Measurements and Disclosures, establishes a fair value hierarchy which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. The standard describes three levels of inputs that may be used to measure fair value: Level 1: Quoted prices (unadjusted) or identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level 2: Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. Level 3: Significant unobservable inputs that reflect a reporting entity’s own assumptions that market participants would use in pricing an asset or liability. The fair values of securities available for sale are determined by obtaining quoted prices on nationally recognized exchanges (Level 1 inputs) or matrix pricing, which is a mathematical technique widely used in the industry to value debt securities without relying exclusively on quoted prices for the specific securities but rather by relying on the securities’ relationship to other benchmark quoted securities (Level 2 inputs). Assets measured at fair value on a recurring basis are summarized below: Total Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Assets: Short-term investments available for sale, March 31, 2010 $ $ $
